Case 1:19-cv-05531-JGK Document 26 Filed 10/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHANTE ANDERSON,
Plaintiff, 19-cv-5531 (JGR)
- against - ORDER
SERA SECURITY SERVICES LLC ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties were instructed to file a revised scheduling
order by September 18, 2020. The parties failed to do so. The
time to file the revised schedule is extended until November 9,

2020.

SO ORDERED,

 

Dated: New York, New York C : (skp
October 26, 2020 IGT C} oe

“John G. Koeltl
United States District Judge

 
